Citation Nr: 1130128	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  He died in January 2007.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Appellant appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

After the RO provided the Appellant notice under The Veterans Claims Assistance Act of 2000 (VCAA) in May 2007, the United States Court of Appeals for Veterans Claims, in a precedent opinion, binding on VA, held that VCAA notice in a claim for dependency and indemnity compensation requires that VA provide additional VCAA notice to a claimant.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 










As there is no VCAA notice that meets the requirements of Hupp, procedural due process compels that the case be REMANDED for the following action:

1.  Ensure VCAA compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007) (a statement of the conditions for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a service-connected disability; and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected).

2.  After the above development is completed, adjudicate the claim of service connection for the cause of the Veteran's, considering all the evidence of record.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


